PER CURIAM.
Plaintiff, Robert Weldon Russell, III, filed this suit seeking to disqualify defendant, Dr. Reggie Goldsby, as a candidate for mayor of Amite City in the election scheduled for October 7, 2000. After hearing, the district court rendered judgment dismissing plaintiff’s demand and finding defendant to be qualified as a candidate for mayor of Amite City. Plaintiff appealed ■that judgment, and the court of appeal reversed. On defendant’s application, we granted certiorari in this case and oral arguments were conducted. For reasons that will follow, we now reverse the judgment of the court of appeal and reinstate the judgment of the district court.
DECREE
The judgment of the court of appeal is ■ reversed. The judgment of the district court, dismissing plaintiffs suit and declaring that Dr. Reggie Goldsby meets the qualifications to be a candidate for mayor of Amite City, is reinstated.
VICTORY, J., dissents and will assign reasons.